Citation Nr: 0802579	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1980 to December 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Winston-Salem, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that she has developed a psychiatric 
disability as a result of active service.  She notes that she 
received a hardship discharge from service and argues that 
she has experienced depression and other psychiatric problems 
since that time.  

The record indicates that the veteran was discharged from the 
military in December 1986.  Records related to her discharge 
indicate that it was the result of financial difficulties and 
family stress due to separation from her husband and 
children.  The veteran reports receiving psychiatric 
treatment within two weeks of discharge from service, and 
states that she has experienced depression and other 
psychiatric symptoms since that time.

The record includes a May 2004 statement from the veteran's 
VA psychiatrist who relates the veteran's disability to 
active service.  However, there is no indication that this 
examiner has ever reviewed the veteran's entire medical 
records to include the service medical records, and some of 
the history upon which he relies on to provide his opinion is 
not supported by the evidentiary record.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The record shows that the veteran received a hardship 
discharge from service, and there are diagnoses of a current 
psychiatric disability.  Therefore, the Board finds that the 
veteran should be scheduled for a VA examination in order to 
determine the nature and etiology of her current psychiatric 
disability.  38 U.S.C.A. § 5103(A) 

Furthermore, the May 2004 statement indicates that the 
veteran received psychiatric care only two weeks after 
leaving active service.  These records are relevant to the 
claim, and if adequately identified, VA would have an 
obligation to obtain them.  38 U.S.C.A. § 5103A (West 2002)

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that 
she identify where she received 
treatment for a psychiatric disability 
shortly after discharge from active 
service.  Obtain these records if they 
are held by the VA or other federal 
agency.  Otherwise, ask the veteran to 
provide these records or to submit the 
necessary permission to allow VA to 
attempt to obtain these records.  

2.  Then the veteran should be afforded a 
VA psychiatric examination to determine 
whether any current psychiatric 
disability is related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
question: 

Is it as likely as not (50 percent 
probability or more) that any current 
psychiatric disability had its onset in 
service or is otherwise related to events 
during active service that led to her 
hardship discharge.  

The rationale for these opinions should 
be provided.  

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

